                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,

       vs.                                                            8:19CV196

                                                                  ORDER OF SALE
AMBER G. HEATH; and ATLANTIC
CREDIT & FINANCE, INC.,

                       Defendants.


UNITED STATES OF AMERICA )
                         ) ss
DISTRICT OF NEBRASKA     )

TO:    Scott Kracl
       United States Marshal
       District of Nebraska

GREETINGS:

       WHEREAS, on August 15, 2019, the United States District Court for the District of

Nebraska issued a Judgment and Decree of Foreclosure and Order of Sale in which it ordered that

certain Defendants pay an indebtedness within twenty (20) days and that, if said amount was not

so paid, upon application by the Plaintiff, the Clerk of the United States District Court shall issue

an Order of Sale of property described in said Judgment and Decree of Foreclosure and Order of

Sale; and

       WHEREAS, said indebtedness has not been paid within twenty (20) days and Plaintiff has

applied for issuance of an Order of Sale;
       NOW, THEREFORE, you are hereby commanded to carry into effect the aforementioned

Judgment and Decree of Foreclosure and Order of Sale, a copy of which is attached, by selling the

premises and real estate described therein in a manner set forth therein.

       You will make due return of your proceedings under this order to this Court within the

time and in the manner provided by law.

       DATED this 6th day of September, 2019.


                                              DENISE M. LUCKS, Clerk
                                              United States District Court
                                              District of Nebraska


                                      By:




                                                 2
